Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 2, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151037                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 151037
                                                                   COA: 323993
                                                                   Wayne CC: 84-004678-FC
  TIMOTHY JORDAN,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the sentence of the Wayne Circuit Court on the
  defendant’s first-degree murder conviction, and we REMAND this case to the trial court
  for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See
  Miller v Alabama, 567 US ___; 132 S. Ct. 2455; 183 L. Ed. 2d 407 (2012); and
  Montgomery v Louisiana, 577 US ___; 136 S. Ct. 718; 193 L. Ed. 2d 599 (2016). We note
  that the Court of Appeals erred in dismissing the defendant’s delayed application for
  leave to appeal under MCR 6.502(G) because this was the defendant’s first motion for
  relief from judgment since August 1, 1995.

        We do not retain jurisdiction.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 2, 2016
           s0418
                                                                              Clerk